Grimes, J.
This action on the case to recover alleged damages to property claimed to have been caused by negligent blasting operations of the defendant was tried without a jury resulting in a verdict for the defendant. The exceptions of the plaintiff were transferred by Dunfey, J.
The plaintiff owned two houses located on the south side of Winchester Street in Keene numbered 220 and 228. They are separated from a bridge over the Ashuelot River by another house at number 232 owned by one Massicotte.
A new bridge was to be constructed across the river and during August of 1965 the concrete base of the old bridge was being blasted out. Mrs. Ross a tenant in the upstairs apartment of plaintiff’s house number 228 testified that early in the week ending Saturday, August 27 there was a severe blast which broke some dishes in her apartment. She testified that she went and talked with the State engineer at the job and then went to the hut and talked with a man she had seen giving orders and that he came to her house and saw the damage. She claims she thereafter wrote to the defendant but received no reply.
There was evidence that on Saturday, August 27, 1965 there was another severe blast which caused pieces of cement and rock *220to be thrown upon the premises of the plaintiff. There was evidence from which it could be found that this debris caused some damage to the property of the plaintiff. It was also findable that some damage was also caused either by the concussion or earth movement resulting from the blast. However the verdict for the defendant is sustained for want of evidence that the defendant did the blasting, or that it was responsible for the damage done. See Crocker v. Company, 99 N. H. 330, 333.
In view of the result there is no need to consider other issues raised by the parties.

Judgment for the defendant.

All concurred.